Citation Nr: 1714289	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material has been received for a claim for service connection for a neck disorder.

2. Entitlement to an increased rating for ringworm, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to June 1950.  The Veteran died in July 2011.  The Appellant is his surviving spouse.

The appeal originates from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board decides Issue 1 below.  The Board REMANDS Issue 2 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for a neck disorder in May 1994.  VA denied the claim in a December 1994 rating decision.  The Veteran did not appeal the denial, nor did he submit new and material evidence within a year of the rating decision, so the rating decision became final.

2.  The Veteran again filed a claim for service connection for a neck disorder in December 2000.  VA denied the claim in a November 2002 rating decision.  The Veteran did not appeal the denial, nor did he submit new and material evidence within a year of the rating decision, so the rating decision became final.

3.  Since the November 2002 denial, neither the Veteran nor the Appellant has submitted evidence which, by itself or when considered with previous evidence of record, raises a reasonable possibility of substantiating the neck disorder claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying the claim of service connection for a neck disorder is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2002).

2. The criteria for reopening the the neck disorder claim have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016).  Here, the Veteran and the Appellant were provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Neither the Veteran nor the Appellant has alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In addition, Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  VA provided this notice. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  VA notified the Veteran in October 1994 that a 1973 fire at the National Personnel Records Center destroyed his service treatement records.  As such, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  Additionally, VA has obtained post-service treatment records that the Veteran identified.

New and Material Evidence 

The claim for service connection for a neck disorder was previously denied, the last prior decision was not timely appealed, and the Veteran did not submit new and material evidence within a year of the rating decision.  As such that rating decision is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of the claim, then it must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of the claim was in November 2002, and VA must determine whether new and material evidence has been submitted since that time to reopen it.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The November 2002 rating decision denied reopening the claim, finding the Veteran submitted new, but not material, evidence since VA previously denied the claim in December 1994.  At the time of the denial, the record consisted of a November 1994 VA compensation examination report and post-service medical records.  

After the November 2002 rating decision, the Veteran submitted lay statements from his brother and spouse regarding the the Veteran's history of neck pain.  VA also obtained VA treatment records, as the Veteran requested in his November 2010 claim.  This evidence, either individually or collectively, is new, but not material to the claim.  VA denied the claim in December 1994 because there was no medical nexus between the Veteran's claimed neck disorder and his reported in-service injury.  Thus, evidence required to reopen the claim must be new and material to the question of nexus.  None of the aforementioned evidence is.  While the Veteran's brother and spouse are competent to report the onset of the Veteran's neck pain, they are not competent to opine on nexus, especially in light of the industrial accident that the Veteran sustained in 1988.  Additionally, while the VA treatment records notes the Veteran's neck disorder, none of his treating physicians opined on the question of nexus in the newly added treatment records.  

Given the foregoing, the Board finds neither the Veteran nor the Appellant submitted new and material evidence since the last prior denial of the claim in November 2002.  The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since November 2002 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, the Board will not reopen the claim.


ORDER

The application to reopen a claim of service connection for a neck disorder is denied.


REMAND

In January 2011, the Veteran authorized VA to obtain treatment records from the Merrill Clinic to support his claim for an increased rating for his ringworm.  VA did not attempt to obtain these records, so remand is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain the treatment records cited in the Veteran's January 2011 release form for the Merrill Clinic.

2.  Undertake any development deemed necessary after completing Directive 1.  Then readjudicate the claim.  If the claim is denied, notify the Appellant and her representative and issue a Supplemental Statement of the Case before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


